Citation Nr: 0630712	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  01-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for low back strain 
residuals.

2.  Entitlement to service connection for a thoracic spine 
disorder, claimed as 
mid-back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


REMAND

The veteran served on active duty from August 1990 to July 
2000.  

The Board remanded this claim in October 2005 for further 
evidentiary development.  Unfortunately, the appellant did 
not respond to the November 2005 letter from the Appeals 
Management Center (AMC) until July 2006, by submitting her 
response directly to the Board.  Although her representative 
has waived consideration of this evidence by the agency of 
original jurisdiction, see 38 C.F.R. § 20.1304(c), the 
evidence submitted by the appellant requires additional 
action. 

As discussed in the October 2005 remand order, a key 
underlying issue in this claim in terms of etiology is the 
extent of the role, if any, of intercurrent, post-service 
back injury (automobile accident).  The veteran's statement 
submitted after the March 2006 examination (see VA Form 21-
4138, sent directly to the Board in July 2006) indicates that 
she was involved in two post-service automobile accidents, in 
July 2001 and in July 2003.  She also identified medical care 
providers who treated her after those accidents, and the 
record appears to contain some, but incomplete, records from 
those providers.  Those records are likely to be pertinent.  
Information about involvement in two post-service accidents 
and complete clinical records associated with treatment 
thereafter were not of record in March 2006, and thus, the 
examination report was based on an incomplete record of 
pertinent medical evidence.  On remand, another examination 
is to be scheduled after missing records are associated with 
the claims file.  Such action would help ensure that the 
examiner has before him or her medical history and 
information material to a determination on the nature and 
etiology of the claimed disorders.  In addition, the March 
2006 VA examination addressed only the etiology of the 
thoracic strain, but not the lumbosacral strain residuals.  
The examination performed on remand should explicitly address 
the etiology of both disabilities claimed.  


Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions.  VA will notify the veteran if further 
action is required.

1.  The record reflects that the veteran 
recently was treated at the VA medical 
facility in Tampa, Florida.  Ensure that 
all missing, and more contemporaneous, VA 
clinical records are associated with the 
claims file while the case is on remand 
status.

2.  The veteran reportedly has been 
working as a data and web designer at the 
MacDill Air Force Base since discharge 
from active duty.  The record reflects 
that she has had some medical care at the 
MacDill AFB medical facility.  Ensure that 
the claims file includes complete copies 
of all clinical records from that 
facility.

3.  The veteran reportedly was treated at 
Brandon General Hospital after the July 
2001 automobile accident.  Ensure that the 
records from that facility are associated 
with the claims file.  

4.  The veteran reportedly was treated by 
a chiropractor after the July 2003 
automobile accident.  In a VA Form 21-4142 
submitted in July 2006, she said has been 
seen at Morris Chiropractic Center since 
November 1999.  The record indicates that 
Morris Chiropractic Center submitted its 
records in July 2003.  As the veteran 
indicated that she still is being treated 
there, any missing, and more 
contemporaneous, chiropractic care records 
should be obtained and associated with the 
claims file.  

5.  The record includes a July 2000 report 
from Dr. Castellvi at the Florida 
Orthopedic Institute concerning a July 18, 
2000 visit.  Based on the veteran's July 
2006 statement, it appears that that 
report might be the only existing record 
of Dr. Castellvi.  On remand, contact the 
veteran to clarify whether she visited Dr. 
Castellvi after July 18, 2000.  If so, 
then any missing records from that doctor 
and Florida Orthopedic Institute should be 
obtained and associated with the claims 
file.

6.  After completing all of the above, 
schedule the veteran for a VA C&P 
orthopedic examination by a medical 
doctor.  Make the entire claims file, 
which should include new evidence added to 
the record while the case is on remand 
status, available to the examiner.

The examiner should consider the veteran's 
entire medical history as documented in 
the claims file, physically examine the 
veteran, conduct all indicated tests, and 
then give a diagnosis or diagnoses of what 
cervical and/or thoracic spine 
disabilities the veteran currently has.  
For each diagnosis, the examiner should 
opine whether it is at least as likely as 
not (by a probability of 50 percent), more 
likely than not (by a probability greater 
than 50 percent), or less likely than not 
(by a probability lower than 50 percent) 
that the disability is etiologically 
related to active duty, including various 
complaints of, and treatment for, back 
pain as reflected in the service medical 
records.  Note that, in August 1995, the 
veteran was diagnosed with low back strain 
after a report that she was "kicked in 
the side"; she was treated in 1995, 1998, 
and 1999 for right sacroiliac pain and 
sacral torsion; she reported right 
inguinal pain after a fall while 
rollerblading in 1999 and was diagnosed 
with muscle strain; she was seen for 
probable fatigue-related muscle spasms and 
mid-back pain in 1999; and she was treated 
for thoracic back pain and spasms in early 
2000.     

The examiner should support his or her 
etiology opinion with complete rationale 
therefor.  If the examiner is unable to 
opine on etiology without resorting to 
conjecture or speculation, he or she 
should so state and explain why.  The 
examiner should state in the written 
examination report that the claims file 
was reviewed.  

7.  Thereafter, readjudicate the claim 
based on a review of the entire record.  
If the benefit sought remains denied, then 
issue a revised Supplemental Statement of 
the Case (SSOC) that includes 
consideration of all new evidence and 
information obtained after issuance of the 
May 2006 SSOC.  Provide the veteran and 
her representative an opportunity to 
respond.  Then, if in order, return the 
appeal to the Board.   
             
The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of her claim unless good cause is shown.  38 C.F.R. § 3.655 
(2005).  She has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


